FILED
APRtszeat

t,`terk, U.S. Districr & Bankruptcy

UNI'I`ED STATES DISTRICT COURT

FGR THE DISTRICT OF COLUMBIA Bourts for the Districtot C¢)iumt)ia

NITA B. ARCHIE, )
)

Plaintiff, )

)

v. ) Civil Action No. /?*“’ 

)

LaWONNE ELENORA AGER BOOKER, et czl., )
)

Defendants. )

MEMORANDUM OPINION

This matter comes before the court on review of plaintiffs application to proceed in

jbrmcz pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

According to plaintiff_ she is "a victim of gross identity theft," Compl. at 2, and
defendants have left her "in financial dire straits," z'a’. at 3, after having made a "non-authorized
credit card application, z`d. at 2. Plaintiff demands "cornpensatory, cumulative and punitive

damages . . . in the amount of 33 (three) million dollars." Id. at 4.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). Plaintiff does not raise a
constitutional claim, and notwithstanding her demand for damages far in excess of $75,000, she

does not establish diversity of citizenship Accordingly, the complaint will be dismissed for lack

of subject matter jurisdiction. An Order consistent with this l\/lemorandum Opinion is issued

separately.

'@»~»»-~

United States District Judge